Title: To George Washington from William Heath, 25 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 25. 1782.
                        
                        I forward two sailors who lately made their escape from the British man of war, Adamant—and inclose a New
                            York paper of the 19th the latest I have received.
                        When I was honored by your Excellency the winter before last with a command similar to that you have been
                            pleased now to assign me, your pleasure was signified that I should approve or disapprove the sentences of courts-martial,
                            except where the sentences were capital or of a particular nature which were to be transmitted to you: Apprehending your
                            sentiments are still the same, I have been pursuing the same mode of conduct. I now take the liberty to inclose the
                            proceedings of a general court-martial handed to me the last evening. Although the sentence is not a discharge from the
                            service, yet from its nature I have thought it most eligible to lay it before your Excellency for your determination. I
                            have the honor to be, With the highest respect, your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    